EXHIBIT COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN (WITH CODE SECTION 401(K) PROVISIONS) TABLE OF CONTENTS ARTICLE I DEFINITIONS ARTICLE II ADMINISTRATION 2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER 14 2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY 15 2.3 ALLOCATION AND DELEGATION OF RESPONSIBILITIES 15 2.4 POWERS AND DUTIES OF THE ADMINISTRATOR 15 2.5 RECORDS AND REPORTS 17 2.6- APPOINTMENT OF ADVISERS 17 2.7 PAYMENT OF EXPENSES 17 2.8 CLAIMS PROCEDURE 17 2.9 CLAIMS REVIEW PROCEDURE 18 ARTICLE III ELIGIBILITY 3.1 CONDITIONS OF ELIGIBILITY 18 3.2 EFFECTIVE DATE OF PARTICIPATION 18 3.3 DETERMINATION OF ELIGIBILITY 18 3.4 TERMINATION OF ELIGIBILITY 19 3.5 OMISSION OF ELIGIBLE EMPLOYEE 19 3.6 INCLUSION OF INELIGIBLE EMPLOYEE 19 3.7 REHIRED EMPLOYEES AND BREAKS IN SERVICE 19 3.8 ELECTION NOT TO PARTICIPATE 20 ARTICLE IV CONTRIBUTION AND ALLOCATION 4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION 21 4.2 PARTICIPANT'S SALARY REDUCTION ELECTION 21 4.3 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION 25 4.4 ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS 25 4.5 ACTUAL DEFERRAL PERCENTAGE TESTS 30 4.6 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS 32 4.7 ACTUAL CONTRIBUTION PERCENTAGE TESTS 35 4.8 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS 37 4.9 MAXIMUM ANNUAL ADDITIONS 40 4.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS 42 4.11 ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS 43 4.12 DIRECTED INVESTMENT ACCOUNT 45 4.13 QUALIFIED MILITARY SERVICE 47 ARTICLE V FUNDING AND INVESTMENT POLICY 5.1 INVESTMENT POLICY 47 5.2 TRANSACTIONS INVOLVING COMPANY STOCK 47 ARTICLE VI VALUATIONS 6.1 VALUATION OF THE TRUST FUND 48 6.2 METHOD OF VALUATION 49 ARTICLE VII DETERMINATION AND DISTRIBUTION OF BENEFITS 7.1 DETERMINATION OF BENEFITS UPON RETIREMENT 49 7.2 DETERMINATION OF BENEFITS UPON DEATH 49 7.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY 51 7.4 DETERMINATION OF BENEFITS UPON TERMINATION 51 7.5 DISTRIBUTION OF BENEFITS 53 7.6 HOW PLAN BENEFIT WILL BE DISTRIBUTED 57 7.7 DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY 58 7.8 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN 58 7.9 RIGHT OF FIRST REFUSALS 59 7.10 STOCK CERTIFICATE LEGEND 59 7.11 PUT OPTION 60 7.12 PRE-RETIREMENT DISTRIBUTION 61 7.12 ADVANCE DISTRIBUTION FOR HARDSHIP 61 7.13 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION 63 7.14 DIRECT ROLLOVER 63 ARTICLE VIII AMENDMENT, TERMINATION, MERGERS AND LOANS 8.1 AMENDMENT 64 8.2 TERMINATION 65 8.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS 65 8.4 LOANS TO PARTICIPANTS 66 ARTICLE IX TOP HEAVY 9.1 TOP HEAVY PLAN REQUIREMENTS 67 9.2 DETERMINATION OF TOP HEAVY STATUS 67 ARTICLE X MISCELLANEOUS 10.1 PARTICIPANT'S RIGHTS 70 10.2 ALIENATION 71 10.3 CONSTRUCTION OF PLAN 72 10.4 GENDER AND NUMBER 72 10.5 LEGAL ACTION 72 10.6 PROHIBITION AGAINST DIVERSION OF FUNDS 72 10.7 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE 73 10.8 INSURER'S PROTECTIVE CLAUSE 73 10.9 RECEIPT AND RELEASE FOR PAYMENTS 73 10.10 ACTION BY THE EMPLOYER 73 10.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY 73 10.12 HEADINGS 74 10.13 APPROVAL BY INTERNAL REVENUE SERVICE 74 10.14 UNIFORMITY 74 10.15 SECURITIES AND EXCHANGE COMMISSION APPROVAL 74 10.16 VOTING COMPANY STOCK 75 ARTICLE XI PARTICIPATING EMPLOYERS 11.1 ADOPTION BY OTHER EMPLOYERS 75 11.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS 75 11.3 DESIGNATION OF AGENT 76 11.4 EMPLOYEE TRANSFERS 76 11.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES 76 11.6 AMENDMENT 76 11.7 DISCONTINUANCE OF PARTICIPATION 77 11.8 ADMINISTRATOR'S AUTHORITY 77 COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN (WITH CODE SECTION 401(K) PROVISIONS) THIS PLAN, hereby adopted this 20th day of December 2110, by CapitalBank (herein referred to as the "Employer"). WITNESSETH: WHEREAS, the Employer heretofore established an Employee Stock Ownership Plan effective January 1, 1991, (hereinafter called the "Effective Date") known as Community Capital Corporation Employee Stock Ownership Plan (with Code Section 401(k) Provisions) (herein referred to as the "Plan") in recognition of the contribution made to its successful operation by its employees and for the exclusive benefit of its eligible employees; and WHEREAS, under the terms of the Plan, the Employer has the ability to amend the Plan, provided the Trustee joins in such amendment if the provisions of the Plan affecting the Trustee are amended; WHEREAS, contributions to the Plan will be made by the Employer and such contributions made to the trust will be invested primarily in the capital stock of the Employer; NOW, THEREFORE, effective December 31, 2001, except as otherwise provided, the Employer in accordance with the provisions of the Plan pertaining to amendments thereof, hereby amends the Plan in its entirety and restates the Plan to provide as follows: ARTICLE I DEFINITIONS 1.1 "Act" means the Employee Retirement Income Security Act of 1974, as it may be amended from time to time. 1.2 "Administrator" means the Employer unless another person or entity has been designated by the Employer pursuant to Section 2.2 to administer the Plan on behalf of the
